Citation Nr: 0026371	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-40 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia (also referred to herein simply as a 
"psychiatric disorder").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to September 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.

This case was previously before the Board in May 2000, at 
which time the matter was remanded to the RO for additional 
development.  The additional development having been 
completed, the matter is again before the Board for appellate 
review.  The Board notes, however, for the purposes, 
described herein, the matter will agian be REMANDED for 
further development. 


FINDING OF FACT

The claims file includes competent evidence of a nexus or 
link between the veteran's current psychiatric disorder and 
his military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include schizophrenia, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from a 
psychiatric disorder that was incurred in or caused by his 
active duty service.  A review of the record reveals that 
service medical records (SMRs) were provided in 1967 
following a claim filed with VA in 1966.  These records 
consist of the following: a request for information returned 
from the from the National Personnel Records Center (NPRC), 
which verified the veteran had active duty service from March 
1958 to September 1958; an undated enlistment examination 
report; and a Health Record-Abstract of Service that notes 
the veteran received a "section 8" discharge from service.  
The board notes that such a discharge would involve a mental 
disorder but could cover a mental deficiency, personality 
disorder, or similar impairment.  Later documentation 
received from the NPRC after a subsequent search for SMRs 
state that "this record is fire related.  No records were 
recovered from the fire" (although a request for his records 
had been made in 1967, which was prior to the fire).  

The veteran alleges that there are missing SMRs which are 
relevant to his claim of entitlement to service connection 
for a psychiatric disorder.  The Board observes that pursuant 
to Hayre v. West, 188 F.3d 1327 (Fed. Cir. Aug. 16, 1999), it 
is a breach of the duty to assist where VA fails to obtain 
pertinent SMRs specifically requested by the veteran, and 
fails to provide the veteran with notice explaining the 
deficiency.  In the instant case, however, it appears that 
the RO has searched for the specified SMRs requested by the 
veteran - as directed by the Board in two previous remands - 
and has notified the veteran with an explanation of the 
deficiency.  At this point, the Board finds that all 
alternative sources for the alleged missing SMRs have been 
thoroughly searched, and that all avenues for obtaining any 
missing or additional SMRs have been exhausted. 

Notwithstanding the fact that certain SMRs may be missing, 
for the purposes of analyzing whether the claim is well 
grounded, the Board accepts as true the veteran's assertions 
that he suffered from a psychiatric disorder in service.  
King, 5 Vet. App. at 21.  Thus, the Board notes that any 
missing SMRs relevant to the veteran's claim are not required 
at this stage in his claim for service connection. 

The Board also finds that there is sufficient post-service 
medical evidence to show that the veteran suffers from a 
current psychiatric disorder for the purposes of determining 
whether the veteran's claim is well grounded.  The medical 
records include the following: documents from Manteno State 
Hospital covering the period September 1960 to January 1971, 
showing the veteran was diagnosed and treated for 
schizophrenia; a March 1966 VA hospital discharge summary 
showing the veteran was diagnosed with a mild mental 
deficiency; a June 1988 VA examination report for determining 
housebound status of need for regular aid and attendance, 
which includes a diagnosis of an organic brain disorder; and 
a September 1988 VA referral for community nursing home care 
indicating the veteran suffers from a major diagnosis of 
chronic schizophrenia.  

The Board has also considered the numerous and variously 
dated lay statements of the veteran's family members, which 
attest that the veteran returned from service as a changed 
man; specifically, that he returned home from service 
mentally disturbed. 

After a review of the record, the Board finds that evidence 
is sufficient to well ground the veteran's claim for 
entitlement to service connection for a psychiatric disorder.  
This conclusion is based on the particular circumstances of 
this case, which show the veteran was discharged from service 
after just 6 months with a "section 8", which would 
indicate that the veteran was discharged for some form of 
mental deficiency, disorder, disease, etc.  Nevertheless, 
after exhausting all avenues in the search of nissing SMRs, 
VA has failed to include any other SMRs other than the 
entrance examination, to explain the basis of the veteran's 
"section 8" discharge.  In a case such as this, the notion 
of fairness dictates that deference must be given to the lay 
evidence.  The record includes numerous and variously dated 
lay statements from members of the veteran's family that the 
veteran was mentally disturbed immediately upon returning 
home from service.  The medical evidence tends to 
substantiate this claim, as it is shown that the veteran was 
first diagnosed with schizophrenia in September 1960, just 2 
years after discharge from service, and that he has suffered 
from chronic schizophrenia ever since.  

Thus, as the above-referenced makes the veteran's claim 
plausible, meritorious on its own or capable of 
substantiation, it is well grounded under 38 U.S.C.A. 
§ 5107(a).  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include schizophrenia, is well 
grounded.


REMAND

The Board finds that since the veteran's claim is well 
grounded, the circumstance of this case merit additional 
development.  Specifically, as there is no medical evidence 
of record since 1988, any relevant medical records available 
in the intervening time period should be obtained, as a 
complete VA psychiatric examination is warranted.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and/or his guardian to inquire as to 
whether the veteran has received any 
treatment concerning a psychiatric 
disorder since 1988 at either VA or 
private medical facilities, and if so, to 
make all reasonable attempts to obtain 
records from such facilities and 
associate them with the claims file.  

2.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the nature, etiology, and 
severity of any current psychiatric 
disorder.  The examiner should first 
determine if there is a current 
psychiatric disorder, and then render an 
opinion as to whether it is at least as 
likely as not whether that such 
disability is related to service or the 
result of service.  It is imperative that 
the claims file be made available to, and 
be reviewed by, the examiner in 
connection with the examination.  All 
tests and studies deemed necessary should 
be accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
a psychiatric disorder is warranted.  If 
the RO's determination remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purposes of this REMAND are to assist the veteran in the 
development of his claim, provide for an adequate medical 
record, and to afford the veteran due process.  The Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he is 
further notified.  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


